DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the non-final rejection of 2 Dec 2021.

Amendments Received
Amendments to the claims were received and entered on 1 Mar 2022.

Status of the Claims
Canceled: 1–20, 22, 26 and 28–30
Examined herein: 21, 23–25, 27 and 31–37

Specification
The disclosure is objected to because of the following informalities: the end of ¶ 040 should read "                        
                            
                                
                                    k
                                
                                
                                    e
                                
                            
                        
                     and                         
                            
                                
                                    k
                                
                                
                                    a
                                
                            
                        
                     are the first order elimination and absorption rate constants for the signaling molecules".  Appropriate correction is required.

Withdrawn Rejections
The rejection of claims 21, 23, 27 and 31–36 under 35 USC § 103 over Hiyama, Noel and Graf is hereby withdrawn in view of Applicant's amendments, and persuasive argument that none of these references teaches "an awake state" or "a sleep state" (Reply, p. 7).  Consequently, the rejection of claims 24 and 25 under 35 USC § 103 over Hiyama, Noel, Graf and Felicetti is also hereby withdrawn.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21, 23–25, 27 and 31–37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 21 does not particularly point out what the "systolic system of the body" is.  In physiology, "systolic" refers to "systole", which is the contraction of the heart.  There is no physiological "systolic system".  Hereinafter, the term will be interpreted as though it were synonymous with "circulatory system".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 21, 23, 27 and 31–36 are rejected under 35 U.S.C. 103 as being unpatentable over Hiyama, et al. (US 2008/0280342; previously cited); Noel, et al. (IEEE Transactions on Nanobioscience 2014; previously cited); Graf, et al. (Journal of Pharmacokinetics and Pharmacodynamics 2012; previously cited); and Swedlow, et al. (US 5,746,697).
The explanation of the correspondence among Hiyama, Noel and Graf and the claim limitations is substantially similar to that presented in the previous Office action.
With respect to claim 21, Hiyama teaches a system that performs in vivo molecular communication, comprising
(a)	providing a molecular transmitter (60 @ Fig. 7); providing a molecular receiver (70 @ Fig. 7); "the transmission channel may be structured as an in vivo molecule signaling pathway, such as a blood vessel or a lymph vessel" (0120); 
(b)	"the molecular transmitter encodes information in molecules to generate information molecules, and outputs the information molecules" (0121); the information may be binary information (0126); "information can be mapped to the concentration of the information molecules" (0107); increasing the concentration of the information molecule necessitates that "the rate of release is greater than the rate of naturally occurring metabolization [sic] and excretion", and whatever rate that is is "proportional to absorption into the systolic [i.e. circulatory] system of the body"

(d)	"when concentrations or component ratios of molecules are used as codes, the degree of reaction caused at the recipient indicates the decoding result" (0107)
(e)	concentration modulation necessitates that the signals be separated by time; Hiyama discusses the importance of signal timing (0090)
Hiyama does not teach "modulating release of the signaling molecule" in the claimed manner.
Noel teaches that in a molecular communication system, "communications capacity can be significantly improved by adding a mechanism that actively transforms information molecules so that they are no longer recognized by the receiver" (p. 32, top of col. 1).  Enzymes are particularly advantageous for this transformation, being able to rapidly degrade the signal molecule to reduce intersignal interference (p. 32, col. 2).  Diffusive signal propagation constitutes a "distribution" process, and enzymatic degradation of the signal molecule constitutes a "metabolism" process.  Parameters for both of these processes are included in a mathematical model of the system operation (p. 33 § II and p. 34 § III).  Noel teaches that "the transmitter emits impulses of molecules" and "we deploy binary modulation with constant bit interval                         
                            
                                
                                    T
                                
                                
                                    H
                                
                            
                        
                    , where                         
                            
                                
                                    N
                                
                                
                                    
                                        
                                            A
                                        
                                        
                                            e
                                            m
                                        
                                    
                                
                            
                             
                        
                    molecules are released at the start of the interval for binary 1 and no molecules are released for binary 0" (p. 33, mid. of col. 2).  The "bit interval" must exceed "the time required for [the number of signaling molecules at the receiver] to decrease to some threshold value" (p. 35, top of col. 1); i.e. "awaiting the concentration of the signaling molecule to drop after reaching the first concentration" and likewise with the second release.  Noel further teaches that "the receiver counts the number of free (unbound) molecules that are within the receiver volume, 
Neither Hiyama nor Noel teaches that the signal modulation is "based on an analytical extravascular impulse response and an intravenous impulse response".  Additionally, neither Hiyama nor Noel teaches that the bit interval "is estimated using [ADME] parameters and the analytical extravascular and the intravenous impulse responses".
Graf teaches "a detailed, whole-body physiologically based pharmacokinetic (PBPK) modeling tool for calculating the distribution of pharmaceutical agents in the various tissues and organs of a human or animal as a function of time" (Abstract).  Graf teaches that the system can calculate the concentration-time behavior of agents within specific physiological compartments, given starting concentrations of the agent in various venous and extravascular compartments (p. 40, Fig. 2; p. 42 § "Initializing the PBPK compartmental model and ODEs"), and using ADME parameters for simulating diffusion of the agent throughout the compartments (p. 42 § "Model equations").  Though the examples in Graf focus on drug molecules and imaging agents (p. 38, col. 2), the system can be used to simulate the behavior of any molecule (p. 41 § "The element model"); hence, it is amenable to simulating the behavior of the "information molecule" used in the system of Hiyama.  Graf teaches that this system is advantageous because it "provid[es] a scientifically rigorous yet easy-to-use tool with complete, parameterized PBPK models for several species that can be easily customized without the need for programming skills" (p. 51, top of col. 1).
The molecular communication system of Hiyama is intended for use within a living body (e.g. 0137).  Noel teaches how to improve molecular communication systems, but uses a particles-in-a-box model (p. 33 § II) that is physiologically unrealistic.  To improve the physiological system of Hiyama in the manner taught by Noel, a more realistic physiological model is preferable.  Graf teaches such a model.  Graf models clearance of the agent (p. 43 § "Clearance mechanism"), and enzymatic metabolism i.e. "bit interval") that "is estimated using [ADME] parameters and the analytical extravascular and the intravenous impulse responses" as claimed.
None of Hiyama, Noel or Graf teaches "wherein detecting the concentration comprises entering an awake state only if the concentration of the signaling molecule is above a predetermined wakeup value, and wherein detecting the concentration comprises entering a sleep state where the concentration of the signaling molecule is below a predetermined sleep value".
Swedlow teaches a medical device that "monitors physiological parameters of the patient and enters a sleep mode only after they have been stable for a predetermined period of time" (Abstract).  In this device,
The stable period during which sleep mode can be used may vary depending on the type of diagnostic apparatus and the characteristic being measured. … Blood constituents typically include oxygen, carbon dioxide, blood glucose, hemoglobin concentration and blood analytes, such as sodium, potassium, chlorine, bicarbonate and blood urea nitrogen. Stability is defined as a condition where 

Swedlow teaches that these power-saving improvements can be applied to variety of medical monitoring devices (8:41–54).  In an example where the device is a pulse oximeter, Swedlow teaches that
Upon awakening from the sleep mode, the saturation and heart rate value are read for the next two complete pulses (step H). These are compared to the baseline values stored in memory from the stability period (step I). If the values collected during the two pulses are within the baseline value limits, indicating the patient is still stable, sleep mode is reentered for another 20 seconds (step J). Otherwise, the continuous monitoring operation is reinstated, and the sleep mode cannot be entered again until at least 20 seconds of stable data have again been collected. (6:5–14)

Swedlow further teaches that "in a preferred embodiment, a majority of the [device] circuitry is turned off, excepting in particular a memory storing the data acquired while the patient was stable" (3:37–38).  Finally, Swedlow teaches that this device is advantageous because it conserves power (2:56–58).
In the molecular communication system of the combination of Hiyama, Noel and Graf, the relevant blood constituents are the signaling molecules.  Because the concentration of the signaling molecule inherently decreases over time, the stable state is low concentration of signaling molecule.  So in combination of Swedlow, the "stable period during which sleep mode can be used" (Swedlow 3:1) is low concentration of the signaling molecule.  When the sensor detects high concentration of signaling molecule, the device resumes continuous monitoring until the concentration of the signaling molecule again decreases below a threshold.  Swedlow teaches that implementing such a "rule set" (3:12) that controls device operation is within the ordinary skill of this art.
With respect to claims 23 and 36, Hiyama teaches "instead of encoding information in a single molecule, coded information may be represented by the concentration of molecules using multiple molecules" (0131).  Graf teaches that "the agent can be composed of one or multiple molecules" (p. 41 § "The element model")
i.e. there is no additional waiting time between them.  Noel also discusses the effect of intervals (or lack thereof) between signals (p. 40).
With respect to claim 31, Hiyama teaches various decoding/demodulation schemes that the receiver can implement (0126–0131).  Hiyama teaches that the receiver receives the molecules and "decodes information from the information molecules" (0121), which, again, may be binary information.
With respect to claim 32, Hiyama teaches that the transmitter may be "structured as a set of molecular transmitters" (0153).
With respect to claim 33, Hiyama teaches "a more advanced molecular communication system involving multiple molecular receivers" (0112–0113).
With respect to claims 34 and 35, Hiyama teaches that the system may be employed in a human body.
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to consider ADME effects in the operation of a molecular communication system such as that of Hiyama, because Noel teaches that exploiting active degradation and clearance (i.e. metabolism and excretion) improves the communication rate and/or decreases the error rate.  Given that both Hiyama and Noel are directed to molecular communication systems, and because Graf teaches a detailed, sophisticated physiological model by which the ADME behavior of small molecules can be simulated, said practitioner would have readily predicted that the combination would successfully result in a physiological molecular communication system that uses ADME modeling to determine an optimal bit interval for message transmission.
i.e. "an awake state") when a signaling molecule concentration is high, and a low-power operating mode (i.e. "a sleep state") when a signaling molecule concentration is low.
The invention is therefore prima facie obvious.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hiyama, Noel, Graf and Swedlow as applied to claim 21 above, and further in view of Felicetti, et al. (IEEE Journal on Selected Areas in Communications 2014).
Save for the addition of Swedlow, this rejection is maintained verbatim from the previous Office action.
The combination of Hiyama, Noel, Graf and Swedlow teaches a method of molecular communication using signaling molecules, but does not teach "modulating information to signal the start of transmission" or "modulating information to signal the end of transmission".
Felicetti teaches a robust molecular communication protocol that includes "start" and "stop" messages signaling the beginning and end of a communication (p. 2359, top of col. 2; p. 2360 § C).  Felicetti teaches that "this is the first attempt to design a complete communication protocol using molecular communications" (p. 2366 § V).
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the prima facie obvious.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Hiyama, Noel, Graf and Swedlow as applied to claim 21 above, and further in view of Bonate (Pharmacokinetic-Pharmacodynamic Modeling and Simulation 2011).
In the combination of Hiyama, Noel, Graf and Swedlow, Graf teaches using a multi-compartment PBPK model to simulate the distribution of a compound throughout a body (p. 39 § "The BioDMET model structure").  But Graf — nor any of the other references — does not teach the specific impulse response equations recited in claim 37.
Bonate teaches pharmacokinetic models.  Bonate teaches a "one-compartment model after intravenous administration                 
                    C
                    =
                    
                        
                            D
                        
                        
                            V
                        
                    
                    
                        
                            exp
                        
                        ⁡
                        
                            
                                
                                    -
                                    
                                        
                                            CL
                                        
                                        
                                            V
                                        
                                    
                                    t
                                
                            
                        
                    
                
            " (p. 39, top of col. 2 and eqn. 91) which is mathematically identical to the claimed equation for "intravenous impulse response":                 
                    
                        
                            CL
                        
                        
                            V
                        
                    
                    ≡
                    
                        
                            k
                        
                        
                            e
                        
                    
                
             and the equation otherwise differs only in choice of variable names.  Bonate further teaches a one-compartment model of extravascular administration with incomplete bioavailability:                 
                    "
                    C
                    =
                    
                        
                            F
                            D
                        
                        
                            V
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            k
                                        
                                        
                                            a
                                        
                                    
                                
                                
                                    
                                        
                                            k
                                        
                                        
                                            a
                                        
                                    
                                    -
                                    
                                        
                                            k
                                        
                                        
                                            10
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    e
                                
                                
                                    -
                                    
                                        
                                            k
                                        
                                        
                                            10
                                        
                                    
                                    t
                                
                            
                            -
                            
                                
                                    e
                                
                                
                                    -
                                    
                                        
                                            k
                                        
                                        
                                            a
                                        
                                    
                                    t
                                
                            
                        
                    
                
            " (p. 32, bot. of col. 1 and eqn. 85), which differs from the claimed equation for "extravascular impulse response" only in its choice of variable names.
prima facie obvious.

Response to Arguments - Rejections Under 35 USC § 103
In the reply filed 1 Mar 2022, Applicant asserts that "the Examiner … never indicates what part of Graf performs such impulse response. The examiner merely indicates that Graf teaches determining concentration-time behavior of agents within specific physiological compartments, but does not indicate how it incorporates impulse responses into such determination" (p. 6).
This argument is inconsistent both with the examiner's rationale and the teachings of Graf.  As explained previously, and above, Graf teaches that the user provides "information about the dose, administration method (oral, intravenous, subcutaneous, or intramuscular), number of administrations, and sampling time points" to the model (p. 42 § "Simulation run parameters"); i.e. the user defines both intravascular and extravascular impulse administrations of the agent.  The system calculates initial concentrations for the agent (p. 48, top of col. 1), and then simulates the concentration of the agent over time for the various compartments (p. 47 § "Simulation output").  This concentration-time simulation of an impulse administration is the "impulse response".  All of the concentration-time curves in Figs. 7 and 8 show an "intravenous impulse response".  Because the system simulates concentration-
The argument is therefore unpersuasive, hence the grounds of rejection given above.

Conclusion
No claim is allowable.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631